DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 12/03/2020.
Claims 1-20 are pending in this application. In the Amendment, claims 1, 5-8, 12-15 and 18-20 are amended.

	Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive. 
a) Applicant argued KO fails to disclose “an Indoor Positioning System (IPS) protocol configured to generate at set up IPS location data of the mobile device to associate with the IoT device when the mobile device is pointed toward the IoT device”, and “an orientation sensor protocol configurated to generate at set up orientation sensor data of the mobile device as it points to the IoT device” as recited by independent claim 1, as amended. Instead, KO discloses that “the controller 18 measures the actual location of the electronic device 50 using the location and direction of the mobile terminal 10 and the distance between the mobile terminal 10 and the electronic device 50” (KO, 0157).
Per a), the Examiner respectfully disagrees as KO teaches “an Indoor Positioning System (IPS) protocol configured to generate at set up IPS location data of the mobile device to associate with the IoT device” (KO, para.193, 195-196, 202, 239; communication module sets up connections between mobile device and IoT devices; IPS calculates location of IoT devices) “when the mobile device is pointed toward the IoT device” (KO, para.193, 195, mobile terminal equipped with IPS; Fig.32, IPS 3230 calculates location of IoT devices). Furthermore, KO teaches “an orientation sensor protocol configurated to generate at set up orientation sensor data of the mobile device as it points to the IoT device” (KO, Fig.32, para.104, 155-156, 206, 240, motion sensor 3240 senses direction of device pointed to by mobile terminal).

b) Applicant argued KO also fails to disclose “a filtering module configured to identify an IoT device to control” wherein the filtering module compares “the IPS location data associated with the IoT device and the orientation sensor data obtained at set up with a current IPS location data and orientation of the mobile device, and to generate control options for the identified IoT device to control”, “whereby the UI causes the mobile device to display the visual identifier and the control options for the identified IoT device to control so that the user can control the identified IoT device IoT device through the mobile device” as recited by independent claim 1, as amended.
Per b), the Examiner respectfully disagrees as Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Nevertheless, KO discloses the limitations “a filtering module configured to identify an IoT device to control” wherein the filtering module compares “the IPS location data associated with the IoT device and the orientation sensor data obtained at set up with a current IPS location data and orientation of the mobile device” (KO, para.160, 218, controller 18 determines whether orientation/direction of mobile 10 matches registered location of electronic device 50 using IPS and motion sensor data to filter out IoT device), “and to generate control options for the identified IoT device to control” (KO, para.161, 232, Fig.11, 40, TV UI identifier and control options), “whereby the UI causes the mobile device to display the visual identifier” (KO, para.159, 197, 250, 300, Fig.9; location and ID of devices 50 sent to server to retrieve icon representation displayed on map) “and the control options for the identified IoT device to control so that the user can control the identified IoT device IoT device through the mobile device” (KO, para.161, 232, 250, Fig.11, 40, TV UI identifier and control options).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KO et al. (“KO”, US 2015/0326704).
As per claim 1, KO teaches a user interface (UI) for enabling a user to wirelessly control (KO, para.88, wireless communication unit 11) one or more Internet of Things (IoT) devices in a home or office (KO, para.82, electronic devices 50) from a mobile device (KO, Fig.3, mobile device 10, para.161), comprising:
an IoT protocol configured to direct a mobile device to point to an IoT device in the home or office (KO, para.155, Fig.8; registration of IoT devices requires mobile device pointed to IoT device) and to generate a visual identifier for the IoT device (KO, para.159, 197, 250, 300, location and ID of devices 50 sent to server to retrieve icon representation displayed on map);
an Indoor Positioning System (IPS) protocol configured to generate at set up IPS location data of the mobile device to associate with the IoT device (KO, para.193, 195-196, 202, 239; communication module sets up connections between mobile device and IoT devices; Fig.32, IPS calculates location of IoT devices) when the mobile device is pointed toward the IoT device (KO, para.193, 195, 202, 239, mobile terminal equipped with IPS; Fig.32, IPS 3230 calculates location of IoT devices);
an orientation sensor protocol configurated to generate at set up orientation sensor data of the mobile device as it points to the IoT device (KO, Fig.32, para.104, 155-156, 206, 240, motion sensor 3240 senses direction), the IoT protocol sending a service request to an IoT service to identify the IoT device (KO, para.158-159, 221, 242, location and identification information of devices stored in memory 17/server 70 to generate map or server 2930 accesses Web service to identify IoT device), wherein the service request includes the IPS location data associated with the IoT device and the orientation sensor data of the mobile device; (KO, para.239-242; mobile terminal includes IPS data and orientation sensor data associated with the IoT device; server 2930 manages location information of devices and sends a request to a Web service to identify an IoT device)
an IoT device profile and the visual identifier for the IoT device received from the IoT service (KO, para.154-159, 242, 246, 300, Fig.9; location and identification information stored in memory 17/server 70 to generate map), the IoT device profile comprising one or more of the IPS location data associated with the IoT device and the orientation sensor data (KO, para.82, 154-159, 179, 203, 206, 242, 246, 300, Fig.9; location and identification information stored in memory 17/server 70 for each registered device 50) obtained at set up, the IoT service providing the visual identifier for the IoT device based on the one or more of the IPS location data associated with the IoT device and the orientation sensor data obtained at set up (KO, para.82, 154-159, 193, 250, 300, location and ID of devices 50 sent to server to retrieve icon representation displayed on map); and
a filtering module configured to identify an IoT device to control by comparing the IPS location data associated with the IoT device and the orientation sensor data obtained at set up with a current IPS location data and orientation of the mobile device (KO, para.160, 218, controller 18 determines whether orientation/direction of mobile 10 matches registered location of electronic device 50 using IPS and motion sensor data to filter out IoT device), and to generate control options for the identified IoT device to control (KO, para.161, 232, Fig.11, 40, TV UI identifier and control options);
	whereby the UI causes the mobile device to display the visual identifier (KO, para.159, 197, 250, 300, Fig.9; location and ID of devices 50 sent to server to retrieve icon representation displayed on map) and the control options for the identified IoT device to control so that the user can control the identified IoT device through the mobile device (KO, para.161, 232, 250, Fig.11, 40, TV UI identifier and control options).
As per claim 2, KO teaches the UI as recited by claim 1, wherein the UI is implemented and executed on the mobile device (KO, Fig.3, 11, 40; para.80, 161, 232, mobile device 10).
As per claim 3, KO teaches the UI as recited by claim 1, wherein the mobile device is a mobile phone (KO, Fig.3, 11, 40; para.80, phone 10).
server may be gateway).
	As per claim 5, KO teaches the UI as recited by claim 1, wherein the filtering module uses the IoT device profile to generate a list of IoT devices (KO, Fig.13, para.155, 160, 164, controller 18 determines whether orientation/direction of mobile 10 matches registered location of electronic device 50).
	As per claim 6, KO teaches the UI as recited by claim 1, wherein the filtering module identifies the IoT device to control having the IPS location data associated with the IoT device and the orientation sensor data obtained at set up closest to the current IPS location data and orientation of the mobile device (KO, Fig.14, 17; para.157, 160, 164, 167, 218; controller 18 measures location of electronic devices 50 within a particular distance; para.193, 202, 239, IPS calculates location of IoT devices).
	As per claim 7, KO teaches the UI as recited by claim 1, wherein the filtering module uses the IoT device profile to identify a position A and orientation X associated with the identified IoT device (KO, para.163-165; controller 18 determines which registered devices 50 match orientation/direction of mobile 10 and within a set distance; para.193, 202, 239, Fig.32, IPS 3230 calculates location of IoT devices).
	Claims 8-14 are similar in scope to claims 1-7 respectively, and are therefore rejected under similar rationale.
	Claims 15-20 are similar in scope to claims 1 and 3-7 respectively, and are therefore rejected under similar rationale.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2141

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177